Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7-20 are pending in this application and claims 1-6 are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas Hardman (Reg.#51,777) on 03/15/2021.
The application has been amended as follows: 
Listing of Claims:	
1–6.	(Canceled) 

7.	(Original) A method of transmitting a scheduling request in a wireless communication system, the method comprising: 
	determining a subframe for transmitting the scheduling request, the subframe comprising two consecutive slots, each slot comprising a first set of single carrier-frequency division multiple access (SC-FDMA) and a second set of SC-FDMA symbols, wherein the subframe is determined among subframes that belong to a transmission period of the scheduling request; 
	configuring an uplink control channel for transmitting the scheduling request; and 
	transmitting the scheduling request on the uplink control channel in the subframe;
	wherein configuring the uplink control channel comprises, for the SC-FDMA symbols in each slot: 

	mapping a corresponding one of the plurality of frequency domain sequences to each SC-FDMA symbol in the second set of SC-FDMA symbols, thereby generating a second set of mapped frequency domain sequences; 
	spreading the first set of mapped frequency domain sequences with a first orthogonal sequence, the first orthogonal sequence having a length equal to the number of SC-FDMA symbols in the first set of SC-FDMA symbols; and 
	spreading the second set of mapped frequency domain sequences associated with each of the SC-FDMA symbols in the second set of SC-FDMA symbols with a second orthogonal sequence, the second orthogonal sequence having a length equal to the number of SC-FDMA symbols in the second set of SC-FDMA symbols.
8. 	(Original) The method of claim 7, wherein the first orthogonal sequence is a time domain sequence, and wherein spreading the first set of mapped frequency domain sequences comprises applying each element associated with the first orthogonal sequence to a corresponding one of the SC-FDMA symbols in the first set of SC-FDMA symbols. 9. 	(Original) The method of claim 7, wherein the second orthogonal sequence is a time domain sequence, and wherein spreading the second set of mapped frequency domain sequences comprises applying each element associated with the second orthogonal sequence to a corresponding one of the SC-FDMA symbols in the second set of SC-FDMA symbols. 10.	(Original) The method of claim 7, wherein the subcarriers associated with each of the frequency domain sequences in one of the two consecutive slots of the subframe are different from the subcarriers associated with each of the frequency domain sequences in the second of the two consecutive slots of the subframe. 11.	(Original) The method of claim 7, wherein the length of each of the plurality of frequency domain sequences equals the number of subcarriers allocated to the SC-FDMA symbols. 12. 	(Original) The method of claim 7, wherein the number of SC-FDMA symbols in the first set of SC-FDMA symbols is greater than the number of SC-FDMA symbols in the second set of SC-FDMA symbols. 13.	(Original) The method of claim 12, wherein the number of SC-FDMA symbols in one of the two consecutive slots is seven, the number of SC-FDMA symbols in the first set of SC-FDMA symbols is four, and the number of SC-FDMA symbols in the second set of SC-FDMA symbols is three.

14.	(Original) A user equipment configured for transmitting a scheduling request in a wireless communication system, the user equipment comprising circuitry configured to: 
	determine a subframe for transmitting the scheduling request, the subframe comprising two consecutive slots, each slot comprising a first set of single carrier-frequency division multiple access (SC-FDMA) and a second set of SC-FDMA symbols, wherein the subframe is determined among subframes that belong to a transmission period of the scheduling request; 
	configure an uplink control channel for transmitting the scheduling request; and
	transmit the scheduling request on the uplink control channel in the subframe;	 
	wherein configuring the uplink control channel comprises, for the SC-FDMA symbols in each slot: 
	mapping a corresponding one of a plurality of frequency domain sequences to each SC-FDMA symbol in the first set of SC-FDMA symbols, thereby generating a first set of mapped frequency domain sequences; 
	mapping a corresponding one of the plurality of frequency domain sequences to each SC-FDMA symbol in the second set of SC-FDMA symbols, thereby generating a second set of mapped frequency domain sequences; 

	spreading the second set of mapped frequency domain sequences associated with each of the SC-FDMA symbols in the second set of SC-FDMA symbols with a second orthogonal sequence, the second orthogonal sequence having a length equal to the number of SC-FDMA symbols in the second set of SC-FDMA symbols.
15. 	(Original) The user equipment of claim 14, wherein the first orthogonal sequence is a time domain sequence, and wherein spreading the first set of mapped frequency domain sequences comprises applying each element associated with the first orthogonal sequence to a corresponding one of the SC-FDMA symbols in the first set of SC-FDMA symbols. 16. 	(Original) The user equipment of claim 14, wherein the second orthogonal sequence is a time domain sequence, and wherein spreading the second set of mapped frequency domain sequences comprises applying each element associated with the second orthogonal sequence to a corresponding one of the SC-FDMA symbols in the second set of SC-FDMA symbols. 17.	(Original) The user equipment of claim 14, wherein the subcarriers associated with each of the frequency domain sequences in one of the two consecutive slots of the subframe are different from the subcarriers associated with each of the frequency domain sequences in the second of the two consecutive slots of the subframe. 18.	(Original) The user equipment of claim 14, wherein the length of each of the plurality of frequency domain sequences equals the number of subcarriers allocated to the SC-FDMA symbols. 19. 	(Original) The user equipment of claim 14, wherein the number of SC-FDMA symbols in the first set of SC-FDMA symbols is greater than the number of SC-FDMA symbols in the 







Allowable Subject Matter
Claims 7-20 are allowed.
The following is an examiner’s statement of reason for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art fund, which previously cited, is as follows: 
Rao (US-20080051098-A1), which discloses method of allocating resources in a packet data system to a User Equipment (UE) with an active data session, such as a Voice over Internet Protocol (VoIP) call, using dedicated resources to transmit scheduling requests, thereby reducing latency which may occur as a result of collisions associated with transmitting scheduling requests over a random access channel. The method comprises the step of transmitting over dedicated resources a scheduling request, and receiving a scheduling grant in response thereto. The scheduling request indicates that a transmitter in a data session has a data packet to transmit. Rao does not explicitly teaches transmitting a scheduling request message over a plurality of orthogonal frequency division multiplexing (OFDM) symbols; the plurality of first 
Tiirola et al. (US 2008/0310540 A1), which direct to a method includes, in response to receiving implicit signaling of the radio resource, and in response to a plurality of wireless communication system cell-specific static and semi-static input parameters, determining a plurality of output parameters and allocating radio resources using the determined output parameters; 
Kim et al. (US 8,238,320 B2), which direct to a method and apparatus for transmitting and receiving control information in an SC-FDMA system are provided, in which different cyclic shift values are generated for different SC-FDMA symbols in one of a slot and a subframe, a sequence allocated for CDM of control information is cyclically shifted by the cyclic shift values, and a control channel signal including the control information is combined with the cyclically shifted sequences on an SC-FDMA symbol basis and transmitted in the SC-FDMA symbols.
None of these references, take alone or in combination, teaches the claims as, “receiving, by a user equipment, assignment information to assign a radio resource used for a transmission of a scheduling request for requesting uplink resources to be used for uplink data transmission; generating, by the user equipment, a plurality of first sequences for a plurality of single carrier-frequency division multiple access (SC-FDMA) symbols by cyclically shifting a base sequence; generating, by the user equipment, a plurality of second sequences by multiplying the plurality of first sequences by an 
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason of Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GUANG W. LI
Primary Examiner
Art Unit 2478


March 16, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478